FERGUSON, Judge
(dissenting).
In affirming the conviction for armed burglary on the facts of this case, the court impermissibly extends the holding of Williams v. State, 517 So.2d 681 (Fla.1988), and Jones v. State, 599 So.2d 741 (Fla. 3d DCA 1992). The issue, as rephrased, is: Whether the burglar of an unoccupied dwelling, whose identity is learned days later by fingerprints, is guilty of the greater offense of armed burglary simply because a firearm is among the items that were stolen.
I disagree with the implicit holding that one necessarily “arms himself” as an element of armed burglary according to section 810.02, Florida Statutes (1991), where a firearm is an item stolen during the burglary of an unoccupied building. The reason for my disagreement was expressed in Jones, (Ferguson, J., dissenting).